DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1-7, 9-13, and 15-20, and the cancellation of claims 8 and 14 filed on April 27, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallowitz (US-2634997) in view of Clark (US-2031302).
In regards to claim 1, Gallowitz discloses a latch in combination with a casket having a door 19 (lid 19 considered as a door because it is a swinging barrier), the door movably engaged to the casket, the latch comprising: a handle (Figure 10), the handle comprises a pawl tip 34; a base 22, 28, the handle rotates relative to the base, the handle is biased to a closed position (Figure 1) by at least one spring 40, the handle and the base are configured to mount to the door of the casket (Figure 1); a striker 17 configured to mount to a wall 15 of the casket, the striker comprising a catch 18, wherein the catch is spaced from a base portion of recess 16 (see Figure 1 below), wherein the striker and recess include an opening (space within recess in which components 28 and 34 are received, Figure 1) between the base portion and the catch, wherein at least a portion of the catch, having a locking surface (see Figure 1 below), extends into the opening of the striker (Figure 1), wherein the catch includes a front surface (see Figure 1 below), wherein the front surface faces a same direction as an opening of the casket (see Figure 1 below, with the opening and the front face both facing upwards towards door 19), wherein the locking surface is behind the front surface of the catch (Figure 1); wherein the locking surface faces a rear of the casket (the locking surface faces downwardly in Figure 1 towards a rear or back of the casket); the pawl tip enters the opening of the striker and lockingly engages with the locking surface of the catch of the striker when the handle is in the closed position and the door is in a closed position (Figure 1); and wherein in the closed position of the door, the catch is positioned between the pawl tip and the opening of the casket (Figure 1), and the catch blocks the pawl tip from moving in an opening direction of the door (see Figure 1 below).  
Gallowitz fails specify that the door is hinged to the casket and that the latch can also be used on a cabinet.  Gallowitz fails to disclose that the striker includes a base portion spaced from the catch and located near the base portion of recess 16.  Clark teaches a door 11 hinged to a casket or cabinet 10 (apparent from movement in Figures 1 and 2 and Page 1, lines 1-4), with the door including a handle 33 with a pawl top 38 cooperating with a striker 18 having a bottom portion (portion at the indicator line for reference character 18, Figure 1) spaced from a catch (top of opening 20 that is engaged with pawl tip 38, Figure 1), with the striker including at least one wall (wall at reference character 18, Figure 8) and an opening or space between the base portion and the catch into which components 38 and 27 are inserted when the door is closed (Figure 1).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a base portion and at least one wall extending from the striker disclosed by Gallowitz in order to reinforce the recess 16.

    PNG
    media_image1.png
    854
    886
    media_image1.png
    Greyscale

In regards to claim 3, Gallowitz in view of Clark teaches that the striker further comprises an extending portion (at least one wall of the striker 18 of Clark), wherein the extending portion extends from the base portion (Figure 1 of Clark), and the extending portion transitions into the catch (in the combination of Clark and Gallowitz, the base portion and at least one wall of the striker of Clark combined with the striker 17 of Gallowitz would provide a connection between the two in which the at least one wall of Clark would transition to the catch of Gallowitz via the connection).
In regards to claim 4, Gallowitz in view of Clark teaches that the pawl tip enters the opening of the striker in order to lockingly engage with the locking surface of the catch, and the pawl tip rotates behind the front surface of the catch and lockingly engages with the locking surface of the catch when the handle is in the closed position and the door is in the closed position (Figure 1).
In regards to claim 5, Gallowitz discloses an angled locking region (see Figure 1 on Page 4 of the current Office Action), and considered as an angled locking region because the region includes portions at angles more/less than right angles and portions at right angles) is formed by the locking surface and a body of the catch (see Figure 1 on Page 4 of the current Office Action), and the angled locking region is behind the front surface of the catch (see Figure 1 on Page 4 of the current Office Action).
In regards to claim 6, Gallowitz discloses that the bias of the handle to the closed position by the at least one spring holds the pawl tip against or into the angled locking region (Figure 1).
In regards to claim 7, Gallowitz in view of Clark teaches that the pawl tip enters the opening in order to lockingly engage with the locking surface of the catch, and the locking surface is on an inner side of the catch (Figure 1).
Allowable Subject Matter
Claims 9-13 and 15-20 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of applicant’s device, the prior art fails to teach or make obvious the invention of claims 2, 9, 13, 15, and 17.
In regards to claim 2, Gallowitz (US-2634997) fails to disclose that the handle comprises a central channel between the pawl tip and a pawl lever end, the base forms a base axle, the central channel of the handle pivotally engages to the base axle such that the handle rotates relative to the base.  The examiner can find no motivation to modify the device of Gallowitz without employing improper hindsight reasoning and without destroying the intended structure of the device.
In regards to claim 9, Cribben (US-3893261) fails to disclose that the latch in combination with a cabinet would include the extending portion of the striker to extend from the based portion into an interior of the cabinet.  If the striker of Cribben were located on a wall of a cabinet such that the extending portion of the striker extends into an interior of the cabinet, the structure of the pawl tip of the handle is not designed in a way that the handle could remain on the exterior of the sliding panel and cooperate with the striker.  The striker would have to be located interior to the sliding panel, and the structure of the pawl arm and the pawl tip of Cribben would not allow the pawl tip to engage and disengage from the locking surface of the catch as intended.  Furthermore, at least a portion of the catch of Cribben, having the locking surface, does not extend into the opening of the striker.  The locking surface of Cribben forms a boundary surface of the opening of the striker, but does not extend into the confines of the opening.  The examiner can find no motivation to modify the device of Cribben without destroying the intended structure and operation of the device.
In regards to claim 13, Abel (CH 366770 A) fails to disclose that the striker is located within an interior of the cabinet, as suggested by the phrase “the catch is spaced from an interior surface of the second wall.”  The striker 2 of Abel is located on an exterior of a window frame 4 to cooperate with the handle located on an exterior of frame 3 of a pivoting window.  If the striker of Abel were located on a second wall of a cabinet such that the catch is spaced from an interior surface of the second wall or such that the at least the catch of the striker is located in an interior of the cabinet, the structure of the handle is not designed in a way that the handle could remain on the exterior of the frame 3 and cooperate with the striker.  The handle does not include any portions that extend behind the frame 3 such that the pawl tip could engage and disengage from the locking surface of the catch as intended.  Furthermore, at least a portion of the catch of Abel, having the locking surface, does not extend into the opening of the striker.  The locking surface of Abel forms a boundary surface of the opening of the striker, but does not extend into the confines of the opening.    The examiner can find no motivation to modify the device of Abel without destroying the intended structure and operation of the device.
In regards to claim 15, Abel (CH 366770 A) fails to disclose that an extending portion extends from the base portion of the striker into the interior formed by component 4.  The striker of Abel includes a portion located within component 4, but no portion of the striker extends into an interior of the enclosure formed by component 4.  The examiner can find no motivation to modify the device of Abel without employing improper hindsight reasoning and without destroying the intended structure and operation of the device.
In regards to claim 17, Abel (CH 366770 A) fails to disclose that the opening of the striker faces the same direction as the opening formed by component 4.  The opening of the striker in which pawl tip 19 is located faces or opens downwardly in Figure 1, whereas the opening which is closed or covered by movable panel 3 faces in the same direction as arrow 25.  Also, Abel fails to disclose that the striker is located within an interior of the cabinet, as suggested by the phrase “the catch is spaced from an interior surface of the second wall.”  The striker 2 of Abel is located on an exterior of a window frame 4 to cooperate with the handle located on an exterior of frame 3 of a pivoting window.  If the striker of Abel were located on a second wall of a cabinet such that the catch is spaced from an interior surface of the second wall or such that the at least the catch of the striker is located in an interior of the cabinet, the structure of the handle is not designed in a way that the handle could remain on the exterior of the frame 3 and cooperate with the striker.  The handle does not include any portions that extend behind the frame 3 such that the pawl tip could engage and disengage from the locking surface of the catch as intended.  Furthermore, at least a portion of the catch of Abel, having the locking surface, does not extend into the opening of the striker.  The locking surface of Abel forms a boundary surface of the opening of the striker, but does not extend into the confines of the opening.    The examiner can find no motivation to modify the device of Abel without destroying the intended structure and operation of the device.
Response to Arguments
19.	Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In light of applicant’s amendments to claim 1, new rejections under 35 U.S.C. 103 of claims 1 and 3-7 with Gallowitz (US-2634997) in view of Clark (US-2031302) have been set forth in the current Office Action.
20.	The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 6, 2022